K\AO 2450 (Rev. ll.’lé)ludgmcnt in a Crilninal Case for Revocations/Modil`\cations

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V

EDWARD DEVON ADAMS ease Number: CR 16-1016~1~LTS

 

 

m Revoc_ation of Probation USM Number: 16644°029

l Revocation of Supervised Re|ease _]O|m J_ msth

l:| Modil`ication of Snpervision Conditions D¢F¢"danl`$ Affvm€>'

TI'IE DEFENDANT:

l admitted guilt to violation(s) As listed below of the term of supervision
[:l was found in violation of after denial ofguilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
la-t Failure to Comply with Remote Alcohol 'I`esting 01/22/2019

2n-d Failure to Comply with Location Monitoring 01/14/2019

3 Failure to Participate in Substnnce Abuse Testing 01/04/2019

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to the

Sentencing Reform Act of l984.

|:l The defendant was not found in violation of and is discharged as to such violation(s).

m The Court did not make a finding regarding violation($)

 

 

lt is ordered that the defendant must notifyl the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments impos by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of mate -ial Cljanges in economic circumstances

' i

  

l .

 

Leonard T. Strand
Chief' United States District Court Judge ,»
Name and Title of.ludge Signature of.ludge \/

January 25, 2019 l l/Z/X/(/ f ?{

Date oflmposition of .ludgment Date

 

 

§AO 245D (Rev. l lll&) Judgment in a Criminal Case for Revocations/Modifications

.|udgment_Page 2

DEFENDAN'-I`: EDWARD DEVON ADAMS
CASE NUMBER: CR 16-1016-l-LTS

PROBATION

|:] The defendant’s supervision is continued with the addition of special condition number(s):

|:ll

IMPRISONMENT

No imprisonment is ordered as part of this modification

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term ;of: 10 months. `

The court makes the following recommendations to the Federal Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.
The defendant must surrender to the United States Marshal for this districts

[:I at I:I a.m. I:l p.m. on
|:i as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

I:I before 2 p.m. on
I:l as notified by the United States Marshal.
I:I as notified by the United States Probation or Pretrial Services Oft`ice.

 

RETURN

i have executed this judgment as follows:

at

_ Defendant delivered on to

with a certified copy of this judgment.

 

of

 

UNlTED STATES MARSHAL

By

 

DEPUTY UNlTED S’I`ATES MARSHAL

 

§AO 245D (Rev. l l/ 16) Judgment in a Crimina| Case for Revocations/Modifications

Judgment-Page 3 of
DEFENDAN'I`: EDWARD DEVON ADAMS
CASE NUMBER: CR 16-1016-l-LTS

SUPERVISED RELEASE

- Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

